DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 14, and 15 are objected to because of the following informalities:
In claim 3, the words “and the first prediction azimuth” should be changed to “and a first prediction azimuth” since this is the first instance of the recitation of a first prediction azimuth.
In claim 3, the words “of a relationship between the first prediction azimuth and at least one second prediction azimuth” should be rewritten as “of a relationship between the first prediction azimuth and the at least one second prediction azimuth”.  
In claim 8, the words “and the first predication azimuth” should be changed to “and a first prediction azimuth” since this is the first instance of the recitation of a prediction azimuth.  Furthermore, the word “prediction” has been misspelled.
In claim 8, the word “predication” should be changed to “prediction” in “and at least one second predication azimuth”.
In claim 14, the words “provides the information on multiple locations and postures, and multiple measured azimuths to the ground station predicting the three-the multiple locations and postures, and multiple measured azimuths to the ground station for predicting the three-dimensional location information of the signal source”.
In claim 15, the words “on the basis of signal transmitted/received” should be changed to “on the basis of a signal transmitted/received”.
The foregoing changes are required to correct antecedent basis issues and/or typographical errors.  Appropriate corrections are required.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 10, and 15-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 10, it cannot be determined between which two terms a measurement error is being computed from in “a computation to minimize a 
Regarding claim 15, it is unclear for what object the unmanned aerial vehicle is determining the location information and posture information in “determine location information and posture information”.   Dependent claims 16-20 fail to resolve the deficiencies of independent claim 15.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph, for the same reasons stated above. 
Regarding claim 19, the first clause recites “wherein the ground station determines a relationship between first location information, first posture information, the location information of the signal source, and a first prediction azimuth corresponding to a first location” while the third clause recites “determines a relationship between at least one second location information, at least one second posture information, the location information of at least one signal source”.  It is unclear as to whether at least one signal source in the third clause is referring to the previously recited signal source in the first clause or to another or other signal source(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 7-9, 11, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Warnick et al. (US 2018/0011180).
method of determining location information of a signal source by using an unmanned aerial vehicle, the method comprising: determining, at a first location, first location information and first posture information of the unmanned aerial vehicle provided with a linear array antenna; (see Warnick at [0002] which discloses that this disclosure relates generally to unmanned aerial vehicles (UAVs), and, more particularly, to phased array radar systems for small UAVs; also, see Warnick at [0006] which discloses that the phased array includes at least two receive antennas.  Warnick at [0006] further discloses that a first processor is programmed to determine a location of an object based on an output from each of the at least two antennas.  Examiner notes that any signal received by the antenna is a function of the location of the unmanned aerial vehicle since the UAV comprises the antenna.  Thus, Examiner further notes that the use of the location and angular/rotational position or posture of the UAV is used to determine the location of the object.)
determining, at the first location, a first measurement azimuth between the signal source and the linear array antenna; determining, at least one second location, at least one second location information and at least one second posture information of the unmanned aerial vehicle having the linear array antenna; determining, at the at least one second location, at least one second measurement azimuth between the signal source and the linear array antenna; and determining the location information of the signal source using the first location information, the first posture information, the first measurement azimuth, the at least one second location information, the at least one second posture information, and the at least one second measurement azimuth (see Warnick, at Figure 24, which is a graph illustrating example outputs of the radar system disclosed herein, wherein the distance to the target is graphed as a function of azimuth angle.  Also, see Warnick at [0079] which discloses that target tracking is performed using the R-RANSAC algorithm which works by creating a number of models that fit new data with groupings from past data over a specified time window and at each time step, the models are passed through a Kallman filter to predict the future state.  Also, see Warnick at [0081] which discloses a cost function that determines the cost of traveling the distance to a node including the cost of being close to the intruder or target.  Examiner notes that the R-RANSAC algorithm computes the azimuth angle over time and over distance.   Examiner notes that the azimuth angle measurements may be taken while the UAV is traveling, which allows for a mapping of the travel locations travelled by the UAV and associated angular/rotational positions to the recited first location and the at least one second location along with their respective posture informations.)

Regarding independent claim 7, Warnick teaches an apparatus for determining location information of a signal source, the apparatus comprising: a flight control processing unit determining location information and posture information of a unmanned aerial vehicle and controlling movements of the unmanned aerial vehicle; (see Warnick at Fig. 2 disclosing a radar system 200 including a receiver 204 which includes a processing sub-system 214.  See Warnick at [0043] which discloses that the radar system 100, 200 provides locations (e.g., angle and distance) to any target within a specified maximum range.  Examiner maps the processing sub-system 214 to the flight control processing unit.)
a linear array antenna; (see Warnick at [0002] regarding using phased array radar systems for small UAVs; see Warnick at [0006] which discloses that that the phased array includes at least two receive antennas.)
and a signal source location determination unit measuring a measurement azimuth corresponding to a signal received from the signal source using the linear array antenna, determining information on multiple locations and postures, and multiple measured azimuths corresponding to multiple locations different from each other respectively, and determining three-dimensional location information of the signal source on the basis of the information on multiple locations and postures, and the multiple measured azimuths (see Warnick at [0077] in conjunction with Fig. 12 which discloses that the beamforming (block 1220) extracts direction of arrival information from the correlation matrices formed at block 1215 to form a range/angle image of the radar system's FOV, and applies image processing techniques in the 
Regarding claim 2, Warnick teaches the method of claim 1, method of claim 1, further comprising: determining the first measurement azimuth at the first location and the second measurement azimuth at the at least one second location while moving the unmanned aerial vehicle provided with the linear array antenna. (As previously noted by the Examiner, Warnick, at Figure 24, depicts a graph illustrating example outputs of the radar system in which the distance to the target is graphed as a function of azimuth angle.  Examiner noted that the R-RANSAC algorithm computes the azimuth angle over time and over distance.   Examiner noted that the azimuth angle measurements may be taken while the UAV is traveling, which allows for a mapping of the travel locations travelled by the UAV and associated angular/rotational positions to the recited first location and the at least one second location along with their respective posture informations.)
Regarding claim 3, Warnick teaches the method of claim 1, wherein the determining of the location information of the signal source includes: determining a relationship between the first location information, the first posture information, the location information of the at least one signal source, and a first prediction azimuth; determining a relationship between the at least one second location information, the at least one second posture information, the location information of the at least one signal source, and at least one second prediction azimuth; and determining the location information of the signal source in consideration of a relationship between the first prediction azimuth and the at least one second prediction azimuth, and the first measurement azimuth and the at least one second measurement azimuth (see 
Regarding claim 5, Warnick teaches the method according to claim 3, wherein the determining of the location information of the signal source includes: determining initial location information based on a two- dimensional coordinate using the first measurement azimuth and the at least one second measurement azimuth; and determining final location information based on a three- dimensional coordinate by applying the first prediction azimuth and the at least one second prediction azimuth, and the first measurement azimuth and the at least one second measurement azimuth to the initial location information (see Warnick at [0162] which discloses that the digital phased array beamforming can form beams in multiple directions simultaneously to create a two-dimensional image.  Also, see Warnick at [0206] which discloses that a graph search algorithm may divide the space into a three-dimensional grid of locations.  Examiner notes that the use of both two-dimensional images and algorithm using three-dimensions along with the various image processing techniques which provide recursive estimations map to the recited initial and final determinations of the location information of the signal source.)
Claim 11 recites an apparatus that is configured to perform the steps recited in method claim 5.  The cited portions of Warnick used in the rejection of claim 5 teach the limitations recited in the apparatus of claim 11.  Therefore, claim 11 is rejected under the same rationale as stated for claim 5 above.
Claim 20 recites a system that is configured to perform the steps recited in method claim 5.  The cited portions of Warnick used in the rejection of claim 5 teach the limitations recited in the system of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 5 above.
wherein the flight control processing unit provides a first location information and a first posture information at a first location, and at least one second location information and at least one second posture information at at least one second location, to the signal source location determination unit; and the signal source location determination unit determines a relationship between the first location information, the first posture information, the location information of the at least one signal source, and the first predication azimuth, and a relationship between the at least one second location information, the at least one second posture information, the location information of the at least one signal source, and at least one second predication azimuth (see Warnick at [0006] which discloses that a first processor is programmed to determine a location of an object based on an output from each of the at least two antennas.  Examiner notes that any signal received by the antenna is a function of the location of the unmanned aerial vehicle since the UAV comprises the antenna.  Thus, Examiner further notes that the use of the location and angular/rotational position or posture of the UAV is used to determine the location of the object.  Also, see Warnick at [0079] which discloses that target tracking is performed using the R-RANSAC algorithm which works by creating a number of models that fit new data with groupings from past data over a specified time window and at each time step, the models are passed through a Kallman filter to predict the future state.  Also, see Warnick at [0081] which discloses a 
Regarding claim 9, Warnick teaches the apparatus of claim 8, wherein the signal source location determination unit predicts the location information of the signal source in consideration of a relationship between the first prediction azimuth and the at least one second prediction azimuth, and the first measurement azimuth and the at least one second measurement azimuth (see Warnick at [0077] which discloses use of image processing techniques in the estimation of target locations; see Warnick at [0080] which discloses that the system makes an assessment of the estimated trajectory of an intruder by way of linear extrapolation or by way of using a probabilistic model of an intruder location, rather than a linear extrapolation.  Warnick at [0182] discloses that beamforming extracts direction of arrival information from correlation matrices and that the system uses beamforming to form a range/angle image of the radar field of view and applies image processing techniques in the estimation of target locations.  Warnick at [0186] further discloses that the correlation matrix of the signal vector may be estimated by solving an eigenvalue program at every range/angle image and that the angle of arrival is estimated by finding the signal steering vector d that most closely approximates the eigenvector.  Examiner maps the angle of arrival to the azimuth.  Examiner maps the correlation matrices of the signal vector to the recited relationships.  Examiner notes that the estimations of the target location disclosed by Warnick, which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Warnick et al. (US 2018/0011180) in view of Chen et al. (US 2018/0348032).
Regarding claim 6, Warnick does not expressly teach the method of claim 1, wherein the first posture information or the at least one second posture information includes information indicating a three-axis rotation angle of the unmanned aerial vehicle, which in a related art, Chen teaches (see Chen at [0049] which discloses that  the processor 220 can correspondingly derive or calculate three-axis rotation angles if the original state (before motion) of the umnanned aerial vehicle device (or DRONE) is treated as at the origin of the coordinate system:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first posture information or the at least one second posture information includes information indicating a three-axis rotation angle of the unmanned aerial vehicle, as taught by Chen.  
One would have been motivated to make such a modification in order to utilize planar rotation angles, as suggested by Chen at [0049].  
.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warnick et al. (US 2018/0011180) in view of Goldman (US 2010/0321234).
Regarding claim 13, Warnick teaches the apparatus of claim 7, wherein the flight control processing unit [provides a ground station] with the three-dimensional location information of the signal source provided from the signal source location determination unit (see Warnick at [0077] in conjunction with Fig. 12 which discloses that the beamforming (block 1220) extracts direction of arrival information from the correlation matrices formed at block 1215 to form a range/angle image of the radar system's FOV, and applies image processing techniques in the estimation of target locations.  Also, see Warnick, at Figure 24, which is a graph illustrating example outputs of the radar system disclosed herein, wherein the distance to the target is graphed as a function of azimuth angle.  Also, see Warnick at [0079] in conjunction with Fig. 12 (note that processor controls steps 1220 through 1240) which discloses that target tracking (step 1230) is performed using the R-RANSAC algorithm which works by creating a number of models that fit new data with groupings from past data over a specified time 
Warnick does not expressly teach provides a ground station, which in a related art, Goldman teaches (see Goldman at [0004] which discloses that aerial image radar and computer subsystems can gather and display broad and detailed information, as events occur; including position and tracking information on vehicles and personnel and that the information is relayed in near-real time to ground stations via the secure links and to other ground nodes beyond line-of-sight via ultra-high frequency satellite communications.  Goldman at [0004] further discloses that the communications / datalink and operations and control subsystems comprise operator workstations displaying computer-processed data in graphic and tabular format on video screens; in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ground station, as taught by Goldman.  
One would have been motivated to make such a modification in order to perform surveillance, intelligence, communications and maintenance functions, as suggested by Goldman at [0004]. 
Regarding claim 14, Warnick teaches the apparatus of claim 7, wherein the flight control processing unit provides the information on the multiple locations and postures, and multiple measured azimuths [to the ground station] for predicting the three-dimensional location information of the signal source (see Warnick at [0077] in conjunction with Fig. 12 which discloses that the beamforming (block 1220) extracts direction of arrival information from the correlation matrices formed at block 1215 to form a range/angle image of the radar system's FOV, and applies image processing techniques in the estimation of target locations.  Also, see Warnick, at Figure 24, which is a graph illustrating example outputs of the radar system disclosed herein, wherein the distance to the target is graphed as a function of azimuth angle.  Also, see Warnick at [0079] in conjunction with Fig. 12 (note that processor controls steps 1220 through 1240) which discloses that target tracking (step 1230) is performed using the R-RANSAC algorithm which works by creating a number of models that fit new data with groupings 
Warnick does not expressly teach to the ground station, which in a related art, Goldman teaches (see Goldman at [0004] which discloses that aerial image radar and computer subsystems can gather and display broad and detailed information, as events occur; including position and tracking information on vehicles and personnel and that the information is relayed in near-real time to ground stations via the secure links and to other ground nodes beyond line-of-sight via ultra-high frequency satellite communications.  Goldman at [0004] further discloses that the communications / datalink and operations and control subsystems comprise operator workstations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ground station, as taught by Goldman.  
One would have been motivated to make such a modification in order to perform surveillance, intelligence, communications and maintenance functions, as suggested by Goldman at [0004]. 

Regarding independent claim 15, Warnick teaches a system for determining location information of a signal source, the system comprising: at least one unmanned aerial vehicle having a linear array antenna to measure an azimuth to the signal source, determine location information and posture information, and perform movement and control, on the basis of signal transmitted/received through the linear array antenna; and [a ground station] determining three-dimensional location information of the signal source on the basis of the location information, the posture information, and the azimuth provided from the at least one unmanned aerial vehicle (see Warnick at [0002] which discloses that this disclosure relates generally to unmanned aerial vehicles (UAVs), and, more particularly, to phased array radar systems for small UAVs; also, see Warnick at [0006] which discloses that the phased array 
Warnick does not expressly teach a ground station, which in a related art, Goldman teaches (see Goldman at [0004] which discloses that aerial image radar and computer subsystems can gather and display broad and detailed information, as events occur; including position and tracking information on vehicles and personnel and that the information is relayed in near-real time to ground stations via the secure links and to other ground nodes beyond line-of-sight via ultra-high frequency satellite communications.  Goldman at [0004] further discloses that the communications / datalink and operations and control subsystems comprise operator workstations displaying computer-processed data in graphic and tabular format on video screens; in order to perform surveillance, intelligence, communications and maintenance functions.)

One would have been motivated to make such a modification in order to perform surveillance, intelligence, communications and maintenance functions, as suggested by Goldman at [0004].  
Regarding claim 16, the modified Warnick teaches the system of claim 15, wherein the ground station determines information on multiple locations and postures, and multiple measured azimuths corresponding to multiple locations different from each other respectively, and determines three-dimensional location information of the signal source on the basis of the information on multiple locations and postures, and multiple measured azimuths (see Goldman at [0004] which discloses that aerial image radar and computer subsystems can gather and display broad and detailed information, as events occur; including position and tracking information on vehicles and personnel and that the information is relayed in near-real time to ground stations.  Furthermore, see Warnick, at Figure 24, which is a graph illustrating example outputs of the radar system disclosed herein, wherein the distance to the target is graphed as a function of azimuth angle.  See Warnick at [0043] which discloses that the radar system 100, 200 provides locations (e.g., angle and distance) to any target within a specified maximum range.  See Warnick at [0077] which discloses that a beamforming (block 1220) extracts direction of arrival information from the correlation matrices 
Regarding claim 17, the modified Warnick teaches the system of claim 16, wherein the at least one unmanned aerial vehicle provides information on multiple locations and postures while being moved (see Warnick, at the Abstract, which states that a method and system is provided for processing radar data obtained from a platform which is subjected to non-uniform movement; also see Warnick at [0005] which discloses that the processing algorithm assumes that the UAV platform is moving 
Regarding claim 18, the modified Warnick teaches the system of claim 17, wherein the at least one unmanned aerial vehicle includes a plurality of unmanned aerial vehicles, the plurality of unmanned aerial vehicles provide the information on multiple locations and postures, and multiple measured azimuths determined respectively at the multiple locations while being moved (see Warnick, at the Abstract, which discloses that phased array radar systems for unmanned aerial vehicles (UAVs) are disclosed.  Examiner notes that the processing performed by a phased array radar system for a single UAV may be applied to multiple UAVs.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661